DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2022 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
Reference JP 2010122377 A is a general background reference covering:  A memory (105) stores data of test sheet with patch of concentrations and data of sample sheet with patch of or threshold limit. A sensor (190s) detects concentration of patch on test or sample sheets. An operation unit (103) outputs test sheet by determining number of image formation sheets based on set threshold limit of sample sheet. An image processing unit (110) carries out image formation on test sheet during regulating number of sheets. A control unit (101) controls image formation conditions based on detected concentration of patch on test sheet. (see abstract).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a measurement unit configured to read the formed image and perform color measurement in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for 35 U.S.C 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
 In step S402, the print job management unit 342 reads the print setting information about the print settings. Examples of the print settings include a page layout setting of the print job and color management system (CMS)-related setting items such a color profile, with the algorithm described in the specification [see Applications Specification, paragraph 147, figure 4.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a1) as being unpatentable by Kurihara (US 2006/0119874 A1).
Regarding claim 1, Kurihara discloses an apparatus (e.g., FIG. 1, the digital color multi-functional peripheral 101 comprises a controller, paragraph 44) comprising: 
a forming unit configured to form an image on a sheet fed from a stage in response to execution of printing of a predetermined number of images based on a print job (e.g., In step S702, the user sets print setting options including a sheet setting and image quality setting via the UI of the printer driver. As shown in FIGS. 6A and 6B, the UIs of the image quality setting and sheet setting include items irrespective of attribute information of the correction LUT set 106, paragraphs 50, 61); 
a measurement unit configured to read the formed image and perform color measurement (e.g., In step S703, the printer driver communicates with a digital color multi-functional peripheral 101, and acquires user-registered correction LUT set information, paragraph 62, figure 7); 
a generation unit configured to generate data based on a result of the color measurement and a reference value (e.g., In step S704, it is determined whether a correction LUT set containing attribute information which matches the items of the sheet setting and image quality setting made by the user via the UI of the printer driver exists, figure 7, paragraph 62); and 
a correction unit configured to perform a gradation correction to image data by using the generated data, wherein the sheet on which the image is formed is determined based on a setting of the print job (e.g., If it is determined in step S704 that a correction LUT set containing attribute information which matches the items of the sheet setting and image quality setting made by the user via the UI of the printer driver exists, the flow advances to step S705. Then, the matched correction LUT set is selected, paragraph 67).  

Regarding claim 2, Kurihara discloses wherein the print job includes settings about a plurality of types of sheets (e.g., In step S708, bitmap data having undergone RIP is sent to the print engine of the digital color multi functional peripheral 101, and actually printed with the designated sheet tray, sheet type, and gloss mode, paragraph 70).  

Regarding claim 3, Kurihara discloses wherein the print job includes settings about a sheet type and a sheet size for each page (e.g., In the third embodiment, influential items of image quality setting (601) are "halftone screen" (602), "gradation correction" (603), and "gloss mode" (604). Influential items of sheet setting (605) are "sheet size" (606), "sheet tray" (607), and "sheet type" (608), paragraph 75).  

Regarding claim 4, Kurihara discloses wherein the print job includes a setting about a color mode for each page (e.g., The measurement page 102 is set in the density measuring device 104 connected to the host computer 105, and the user clicks a "measurement" button (212 in FIG. 2) on the calibration utility software 103. Then, the densities of color patches laid out on the measurement page 102 are measured and input to the host computer 105 to generate a correction LUT for each color patch group, paragraph 53).  

Regarding claim 5, Kurihara discloses wherein the image includes a plurality of patch images with gradually changing color densities (e.g., The measurement page 102 is set in the density measuring device 104 connected to the host computer 105, and the user clicks a "measurement" button (212 in FIG. 2) on the calibration utility software 103. Then, the densities of color patches laid out on the measurement page 102 are measured and input to the host computer 105 to generate a correction LUT for each color patch group, paragraph 53).
	
	Regarding claim 6, claim 6 is a method claim with limitations similar of limitations of claim 1. Therefore claim 6 is rejected as set forth above as claim 1.

	Regarding claim 7, claim 7 is a method claim with limitations similar of limitations of claim 2. Therefore claim 7 is rejected as set forth above as claim 2.

	Regarding claim 8, claim 8 is a method claim with limitations similar of limitations of claim 3. Therefore claim 8 is rejected as set forth above as claim 3.

	Regarding claim 9, claim 9 is a method claim with limitations similar of limitations of claim 4. Therefore claim 9 is rejected as set forth above as claim 4.

	Regarding claim 10, claim 10 is a method claim with limitations similar of limitations of claim 5. Therefore claim 10 is rejected as set forth above as claim 5.

	Regarding claim 11, claim 11 is a non-transitory computer-readable storage medium with limitations similar of limitations of claim 1. Therefore claim 11 is rejected as set forth above as claim 1.

	Regarding claim 12, claim 12 is a non-transitory computer-readable storage medium with limitations similar of limitations of claim 2. Therefore claim 12 is rejected as set forth above as claim 2.

Regarding claim 13, claim 13 is a non-transitory computer-readable storage medium with limitations similar of limitations of claim 3. Therefore claim 13 is rejected as set forth above as claim 3.
	
	Regarding claim 14, claim 14 is a non-transitory computer-readable storage medium with limitations similar of limitations of claim 4. Therefore claim 14 is rejected as set forth above as claim 4.

	Regarding claim 15, claim 15 is a non-transitory computer-readable storage medium with limitations similar of limitations of claim 5. Therefore claim 15 is rejected as set forth above as claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/Primary Examiner, Art Unit 2672